IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                      NO. AP-77,091

                         RONALD LEE HASKELL, Appellant

                                             v.

                                THE STATE OF TEXAS

                 ON DIRECT APPEAL FROM CAUSE NO. 1434395
                   IN THE 351ST JUDICIAL DISTRICT COURT
                               HARRIS COUNTY

       Per curiam. M CC LURE, J., not participating.

                                         ORDER

       The above-styled and numbered cause is pending before this Court as a result of

Appellant’s capital murder conviction and resulting sentence of death in the 351 st Judicial

District Court of Harris County, Cause No. 1434395, styled The State of Texas v. Ronald

Lee Haskell. Appellant has filed a motion requesting this Court to abate the appeal and to

“order the trial court to complete findings of fact and conclusions of law pertaining to

Appellant’s two denied motions to suppress.”

       During a motions hearing on June 27, 2019, the trial court denied Appellant’s
                                                                                    Haskell – 2

“Motion to Suppress Custodial Oral Statements and All Evidence Derived from Any

Unlawful Seizure of the Accused” and “Motion to Suppress Evidence Derived from

Unlawful Search Warrants A-G.” Defense counsel asked the trial court “to make findings

of fact and conclusions of law” on the two denied motions, and the trial court agreed to

do so. Appellant now asserts: “Despite this request and despite the trial court’s

agreement, the record does not contain any trial court findings of fact and conclusions of

law.”

        In State v. Cullen, 195 S.W.3d 696, 699 (Tex. Crim. App. 2006), we held that the

trial court must make findings when requested by the losing party on a motion to suppress

evidence. Appellant asks that we abate the appeal of this case in order for the trial court

to supplement the record with the required findings and conclusions. However, under

Texas Rule of Appellate Procedure 34.5(c)(2), an appellate court can order the trial court

to “prepare and file findings of fact and conclusions of law as required by law” and have

the clerk supplement the record with those findings and conclusions without abating the

case. Assuming that the findings and conclusions appellant seeks to include in the record

were required by law to be made, then the record can simply be supplemented without

abating the case.

        Therefore, the trial court is directed to prepare and file findings of fact and

conclusions of law regarding Appellant’s two denied motions to suppress evidence. The

trial court clerk must then prepare, certify, and file in this Court a supplemental clerk’s

record containing the findings and conclusions. The findings and conclusions are to be
                                                                                Haskell – 3

made, and the supplemental clerk’s record is to be filed, within 30 days of the date of this

order. See T EX. R. A PP. P. 34.5(c)(2).

       IT IS SO ORDERED THIS THE 10 TH DAY OF MARCH, 2021.

Do not publish